Citation Nr: 0119690	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent postoperative callosities, left foot, status P/O 
fifth metatarsal.

5.  Entitlement to an initial evaluation in excess of 10 
percent postoperative callosities, right foot, status P/O 
fifth metatarsal. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to May 
1966 and from February 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Los Angeles Department of Veterans (VA) Regional Office (RO).  

The issues of entitlement to service connection for PTSD, a 
low back disability and a left knee disability are discussed 
further in the remand portion of this decision.  


FINDINGS OF FACT

1.  There is no current medical diagnosis of a disability of 
the right knee.  

2.  The veteran's service-connected right foot disability is 
characterized by no more than moderate symptoms.

3.  The veteran's service-connected left foot disability is 
characterized by no more than moderate symptoms.



CONCLUSIONS OF LAW

1.  A disability of the right knee was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The criteria for an initial rating in excess of 10 
percent for postoperative callosities, left foot, status P/O 
fifth metatarsal have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5280 (2000).

3.  The criteria for an initial rating in excess of 10 
percent for postoperative callosities, right foot, status P/O 
fifth metatarsal have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5280 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs, and the 
SSOCs informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  VA has met all VCAA 
duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted regarding the claimed right knee disability and the 
disability of the feet. 

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a sore left 
leg in January 1966.  It was the examiner's impression that 
the veteran had ascending lymphangitis.  In April 1966, the 
veteran was seen with complaints of back pain which started 
approximately one week earlier.  At the time of the veteran's 
May 1966 service separation examination, normal findings were 
reported for the lower extremities, including the veteran's 
feet, and the spine and other musculoskeletal regions.  
Normal neurologic findings were also reported. 

On his January 1970 reenlistment report of medical history 
form, the veteran checked the "no" boxes when asked if he 
had or had ever had any arthritis or rheumatism; back trouble 
of any kind; bone, joint, or other deformity; or a "trick" 
or locked knee.  In July 1973, the veteran was seen with 
complaints of pain in numerous joints.  The veteran reported 
that he had had wrist, shoulder, and low back pain for 
approximately one year.  

In September 1973, the veteran was seen with complaints of 
numbness and pain in his knees and feet.  A diagnosis of 
bilateral plantar callosities was rendered at that time.  At 
the time of a September 1973 follow-up visit, it was noted 
that the veteran had multiple joint and back pain.  Physical 
examination performed at that time revealed normal back and 
neurological findings.  The veteran was found to have 
metatarsal callosities left worse than right.  

At the time of the veteran's October 1974 service separation 
examination, normal findings were reported for the lower 
extremities and spine and other musculoskeletal regions.  
Normal neurologic findings were also reported.  

In October 1995, the veteran requested compensation for his 
feet and back.  In November 1995, the veteran submitted a 
formal application for compensation.  In support of his 
claim, the veteran submitted treatment records showing 
treatment for a low back disorder in July 1994.  The veteran 
reported having low back pain with tingling to his toes.  
Tenderness was found in the L5 area.  At the time of a 
September 1994 visit, the veteran stated that he was having 
low back pain.  He also noted limping as a result of pain in 
his left foot.  

In October 1995, the veteran was seen with complaints of 
numbness in the left and right feet and toes and upper and 
lower back pain.  X-rays taken of the lumbar spine revealed 
moderate degenerative disc disease, L2-3, and moderate 
degenerative disc disease, L5-S1.  At the time of a November 
1995 visit, the veteran reported that he had stopped working 
in August 1995 as a result of low back pain.  The veteran was 
noted to have low back pain secondary to disc disease.  

In February 1996, the veteran forwarded numerous private 
treatment records in support of his claim.  The treatment 
records reveal that the veteran was seen with complaints of 
low back pain in May 1986.  The veteran reported that he had 
had pain since December 1982, when he slipped on wet stairs.  
In July 1986, the veteran was seen with complaints of low 
back pain.  He was noted to have a herniated disc with right 
radiculopathy.  

In March 1996, the RO denied service connection for 
lumbosacral strain and knee injuries.  The RO also assigned a 
noncompensable evaluation for bilateral metatarsal 
callosities under Diagnostic Code 5280.  

In August 1996, treatment records were received from the 
veteran's private physician, J. T., D.P.M.  The treatment 
records reveal that the veteran was seen with complaints of a 
painful buildup of callouses on both feet in May 1994.  In 
April 1996, the veteran was noted to have numbness in the 
toes of both feet.  A May 1996 visit revealed no change in 
the veteran's condition.  

On May 14, 1996, the veteran was hospitalized with a Taylor's 
bunion with painful lesions of the fifth metatarsal head of 
the left foot.  A partial excision of bone of the fifth 
metatarsal head of the left foot and a resection of the 
plantar lesion of the left foot was performed.  In a May 21, 
1996 note, Dr. T. indicated that the veteran was under his 
care for a foot condition.  He noted that the post-op 
recovery disability would be for four to six weeks.

In an October 1996 rating determination, the RO increased the 
veteran's left foot callosity disability from noncompensable 
to 10 percent disabling effective April 18, 1996, assigned a 
temporary total disability evaluation from May 14, 1996, to 
June 30, 1996, and a 10 percent disability evaluation 
thereafter.  The previously selected rating code was carried 
forward and applied separately to each foot.

In his March 1997 substantive appeal, the veteran requested 
an upgrade in his disability.  He also reported that he was 
unable to find employment as a result of his low back pain.  
He further noted that he was unable to bend/pickup or drive 
his car for long periods and that his toes would become numb 
when walking or driving.  The veteran indicated that he had 
always had trouble with his back during his service and 
civilian employment.  He also submitted a February 12, 1997, 
hospital report demonstrating that a partial excision of the 
bone of the fifth metatarsal head in the right foot had been 
removed.  

In a March 1997 rating determination, the RO assigned 
separate 10 percent disability evaluations for the left and 
right foot callosities by analogy to Diagnostic Code 5280, 
effective October 30, 1995, the date of receipt of the 
veteran's initial application for compensation.

In September 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had callosities of the left and right foot, which he believed 
were caused by wearing the boots required in the Army.  The 
veteran also reported that he injured his back in 1966 at 
which time he was diagnosed as having a back problem.  He 
indicated that he was eventually told that he had three 
dislocated discs.  The veteran further stated that he had 
been having pain since 1963.  He indicated that he was 
diagnosed with arthritis of the knee in military service.  

The veteran reported that his callosities were shaved 
numerous times while inservice.  He stated that he had had 
foot surgery in 1996 and 1997.  He indicated that this helped 
for a short time but that he was back to pain with 
ambulation.  The veteran reported having trouble walking more 
than 15 feet.  He felt weakness at rest or when standing or 
walking.  He also reported fatigue at rest or with standing 
or walking.  He further noted having flare-ups that could be 
horrible.  He indicated that he felt "horrible pain" 24 
hours per day.  He stated that soaking and massaging his feet 
helped and that he was unable to do anything because of the 
pain.  

The veteran was noted to have had a stroke on two separate 
occasions in 1997.  He indicated that this had left him with 
paralysis on the left side of his body.  He stated that he 
was just starting to get some feeling back in his 
extremities.  He reported having pain, weakness, fatigue, and 
lack of endurance relating to the back.  He also had 
stiffness and trouble sleeping at night.  He reported that 
his symptoms were constantly with him and that they could be 
distressing.  Sitting for long periods or walking made the 
pain worse.  Long hot showers and rubdowns helped.  He had 
trouble performing any type of duties on a daily basis.  

As to his knees, the veteran complained of pain, weakness, 
swelling, inflammation, locking, and fatigue.  He had trouble 
walking and stretching, particularly on the left side, due to 
the stroke.  Bending and walking made a flare-up occur.  
Using hot showers or a rubdown helped.  The veteran indicated 
that a lot of his knee problems were due to his stroke.  

The veteran reported that he was depressed as a result of his 
stroke.  He stated that he had lost his primary home and that 
he was unable to perform his responsibilities on a daily 
basis.  He indicated that it was his belief that he was at 
high risk for another stroke.  He was not driving and at 
night he saw spots.  He also reported that he had lost the 
left lateral visual field.  

Physical examination revealed that the veteran had some 
difficulty with his left side in terms of paralysis.  His 
gait was antalgic and he held his knee in a hyperextended 
position on the left side.  There was abnormality in the left 
great toe as the MTP joint was hyperextended.  

The veteran could only flex his back to 45 degrees due to 
tenderness on palpation of the paralumbar musculature.  
Lumbar extension was to 35 degrees and flexion was to 45 
degrees.  The veteran had 20 degrees of left and right 
lateral extension and 20 degrees of rotation on the right and 
30 degrees of rotation on the left.  He did have pain with 
range of motion.  There was no weakness, lack of endurance, 
or fatigue, otherwise.  The limitation was due to pain at the 
maximum of the above ranges as well as stiffness.  However, 
pain was the major limiting factor.  

The veteran had mild callosities in the anterior plantar 
surface of the feet.  The sizes ranged from 1-2 centimeters.  
There was no breakdown.  The feet were tender all the time.  
The veteran had limited function of standing and walking with 
his valgus deformity of the knee.  He walked with an antalgic 
gait favoring the left side.  He tended to walk a little bit 
on the lateral part of the sole of the foot on the left.  
There was no tenderness or ulceration of the callosities.  

There was no swelling, effusion, drainage, or abnormal 
movement but there was a valgus deformity of the knee on the 
left side at 20 degrees.  The veteran could only flex to 90 
degrees and extend to zero.  The limitation was due to 
stiffness and weakness.  There was no pain, lack of 
endurance, or incoordination.  

Right knee flexion was to 140 degrees and extension was to 
zero degrees.  There was no pain, weakness, lack of 
endurance, fatigue or incoordination of the right knee.  X-
rays of the knees revealed no abnormalities.  X-rays of the 
lumbar spine revealed spondylosis and degenerative disc 
disease.  

Diagnoses of status post CVA with residuals of weakness, left 
side; chronic lumbar strain with spondylosis and degenerative 
disc disease; and callosities, bilateral feet, were rendered.  

The examiner noted that the veteran had chronic low back 
pain.  He also observed that the veteran had limited range of 
motion with x-ray evidence of spondylosis and degenerative 
disc disease.  The examiner indicated that the veteran did 
have valgus deformity of the left knee which was only 
worsened by the fact that he had suffered a CVA which was 
causing abnormal mechanics due to weakness.  He stated that 
limitation of standing and walking was primarily due to the 
CVA.  The right knee was noted to be normal.  

The examiner further indicated that there was no evidence of 
breakdown of the callosities and that they were nontender.  
He observed that this was the least of the veteran's problems 
regarding his ability to function.  He noted that the 
callosities on the right foot would impair further his 
ability to ambulate since this was the side for weight-
bearing due to left-sided weakness.  He stated that the 
callosities on the left foot were not much of a problem since 
this was the favored foot.  He indicated that he could not 
apportion the degree of limitation imposed by the callosities 
on the left foot from that of the residuals of the CVA.  
However, he observed that the disability attributable to the 
callosities was minimal.  He further reported that there were 
no disabilities secondary to the callosities.  

The examiner indicated that the veteran would have difficulty 
with daily living and the workplace as he had footdrop.  He 
noted that the veteran used an assistive device and a brace 
to walk.  

A March 2000 MRI of the left knee revealed a discoid lateral 
meniscus with oblique tear extending through the superior and 
inferior articular surfaces compatible with a bucket handle-
type tear, Grade I degeneration of the posterior horn lateral 
meniscus and medial meniscus, and mild chondromalacia of the 
medial knee joint.  The records in March 2000 regarding the 
left knee pain refer to an old injury.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).


Right Knee Disorder

Service connection is not warranted for a right knee 
disorder.  While the veteran claims that such disability 
started in service and there was a single complaint in 
service not specific to either knee, there were no complaints 
of knee pain during the veteran's first period of service.  
On the May 1966 service separation examination, normal 
neurological findings and normal findings for the lower 
extremities were reported.  On his January 1970 reenlistment 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had arthritis; bone or 
joint deformity; or a 'trick" or locked knee. 

While the veteran was seen with complaints of numbness in his 
knees and feet in September 1973, no right knee injury was 
noted and no diagnosis was made of a right knee disability at 
the time.  Moreover, the veteran's October 1974 service 
separation examination is unremarkable.  Although the veteran 
reported that he was diagnosed as having arthritis of the 
knees inservice at the time of his September 1999 VA 
examination, treatment records are silent for such a 
diagnosis.  The examiner did not report a diagnosis for the 
right knee and the x-ray of the right knee showed no 
abnormality.  The left knee was mentioned in subsequent 
medical reports and knee pain was not associated with a 
diagnosis for the right knee in other recent reports on file.  

While the veteran has expressed his belief that a current 
knee disorder is related to service, he is not qualified to 
render an opinion as to etiology or provide a medical 
diagnosis of disability.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  What the record does not contain is a 
diagnosis of a right knee disability currently.  The recent 
VA examination did not substantiate arthritis as claimed by 
the veteran ands he has not produced other records that 
support a current disability of the right knee.  Thus, the 
absence of a current diagnosis of disability places the 
preponderance of the evidence against the claim of service 
connection for a right knee disorder.


Increased Evaluations

Postoperative Callosities of the left
foot and the right foot

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

The RO has evaluated the veteran's left and right foot 
postoperative callosities, left and right foot, status 
postoperative fifth metatarsal under DC 5280.  A 10 percent 
rating is provided for hallux valgus, unilateral, when 
severe, if equivalent to amputation of the great toe, or when 
operated with resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2000).

Initially, the Board notes that the veteran's 10 percent 
evaluation each is the highest evaluation contemplated under 
DC 5280 and anticipates resection of the metatarsal head or 
severe hallux valgus, equivalent to amputation of the great 
toe.  Accordingly, a higher evaluation is not available under 
this code, regardless of the severity.  38 C.F.R. § 4.71a DC 
5280 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000), a 
moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent injury.

There is no evidence that the veteran's postoperative 
callosities, left and right foot, status postoperative fifth 
metatarsal disabilities are more than of a moderate degree.  
At the time of the September 1999 VA examination, the veteran 
was noted to have mild callosities in the anterior plantar 
surface of the feet, which ranged in size from one to two 
centimeters.  There was no breakdown.  The feet were noted to 
be tender all the time but there was no tenderness or 
ulceration of the callosities.  The examiner noted that the 
callosities on the right foot would impair further the 
veteran's ability to ambulate since this was the side for 
weight-bearing due to left-sided weakness.  He further 
indicated that the callosities on the left foot were not much 
of a problem since this was the favored foot.  While he could 
not apportion the degree of limitation imposed by the 
callosities on the left foot from that of the residuals of 
the CVA, he indicated that the disability attributable to the 
callosities was minimal.  He further reported that there were 
no disabilities secondary to the callosities.

Accordingly, the Board finds no basis on which to assign 
higher evaluations under DC 5284 (foot injury) for either 
foot.  Finally, with respect to both feet, as there is no 
evidence of service-connected flatfeet, weak foot, claw foot, 
hallux rigidus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones, DCs 5276, 5277, 5278, 5281, 5282, 
and 5283 are not for application.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from postoperative 
callosities, left and right feet, status P/O fifth metatarsal 
beyond that contemplated by the rating schedule such as 
frequent periods of hospitalization.  While the Board notes 
that the veteran suffers from severe disabilities, he is only 
service-connected for the bilateral callosities.  The 
September 1999 VA examiner indicated that the callosities 
were the least of the veteran's problems.  Furthermore, while 
the examiner indicated that he could not apportion the degree 
of limitation imposed by the callosities, he stated that it 
was minimal.  He indicated that the veteran's disabilities 
stemmed from the CVA, which is nonservice-connected, and its 
residuals.  The RO declined to refer the claim for an 
extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.


ORDER

Service connection for a right knee disorder is denied.  

An initial evaluation in excess of 10 percent for 
postoperative callosities, left foot, status P/O fifth 
metatarsal is denied.

An initial evaluation in excess of 10 percent for 
postoperative callosities, right foot, status P/O fifth 
metatarsal, is denied.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the issue of service connection for PTSD, the Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).

The Board notes that the veteran has mentioned the events he 
believes support a claim and that some of these are not 
linked to combat.  The Board recognizes that corroboration of 
the noncombat stressors reported by the veteran may not be 
part of any official military record.  In claims such as the 
veteran's, "credible supporting evidence that the claimed 
in-service event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Moreau, supra, and other 
cases where it may have been echoed, is not operative in that 
limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Neither can the noncombat stressor be 
established solely by the veteran's lay testimony.  Cohen v. 
Brown, 10 Vet. App. at 142 (1997).

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported certain noncombat 
related stressors.  The recent decision in Patton clearly 
alters the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.

Regarding a low back disorder, to include lumbosacral strain 
with spondylosis and degenerative joint/disc disease, the 
record show pertinent complaints during military service and 
current diagnosis of disability.  The veteran is competent to 
expressed a belief that a current low back disorder is 
related to service but not the precise diagnosis of any 
current low back disorder.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  There is the implication of injury after 
service but the records are not complete.  Regarding the left 
knee, the Board believes that the VCAA would require a 
medical nexus opinion here as well in view of the current 
disability, reference to an old injury and the veteran's 
mention of knee pain complaints in service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD, the low 
back and the left knee at any time since 
military service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all records of which it is aware.  
The RO should advise the veteran of any 
records it is unable to obtain.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for SGO records and 
obtaining a completed Form 13055.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports by performing 
a record search with the NPRC and by 
directly contacting, if feasible, any 
existing facilities relating to the 
appellant and his service.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

4.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding his reported 
assault in service.  He should also be 
asked to submit alternative sources of 
information to verify the claimed 
assault.  He should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; civilian police reports; reports 
from crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal 
diaries or journals.  Then with any 
necessary authorization from him, the RO 
should attempt to obtain copies of all 
treatment records identified by him which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

5.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  

Then, the RO should complete any 
additional development as provided in VA 
Manual M21-1, Part III, para. 5.14 to 
corroborate claimed stressors.

6.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressors actually occurred.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 11 Vet. App. 353 (1998).

7.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, by an examiner who has not 
previously examined the veteran, in order 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  The examiner 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.

With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined is/are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission, any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  

Alternatively, if PTSD is not found on 
examination (including during any 
necessary hospitalization), the examiner 
must delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service on 
the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the veteran's period of 
service, particularly with respect to 
alleged traumatic experiences.  The 
report of examination should include the 
rationale for all opinions expressed.

8.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran, by an examiner who has not 
previously examined him, in order to 
determine the nature, extent of severity, 
and etiology of any low back and left 
knee disorder(s) which may be present.  
The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of the examination and the 
obligation of reporting to the 
examination at the proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be accomplished.

The examiner should be asked to provide 
an opinion as to whether it is likely, 
unlikely or more likely than not that any 
low back disorder or left knee disorder 
found is related to the respective 
complaints the veteran reported having 
made in service and as shown by the 
record.  The report of examination should 
include the rationale for all opinions 
expressed.

9.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for PTSD, a low back disorder 
and a left knee disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examination requested in this remand are deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 


